SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

61
CA 14-00963
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND WHALEN, JJ.


MARGARET PASSUCCI, AS ADMINISTRATRIX OF THE
ESTATE OF LUCILLE FIERLE, DECEASED,
PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                             ORDER

ABSOLUT CENTER FOR NURSING AND REHABILITATION
AT ALLEGANY, LLC, ABSOLUT CENTER FOR NURSING
AND REHABILITATION AT AURORA PARK, LLC, ABSOLUT
CENTER FOR NURSING AND REHABILITATION AT
DUNKIRK, LLC, ABSOLUT CENTER FOR NURSING AND
REHABILITATION AT EDEN, LLC, ABSOLUT CENTER FOR
NURSING AND REHABILITATION AT ENDICOTT, LLC,
ABSOLUT CENTER FOR NURSING AND REHABILITATION AT
GASPORT, LLC, ABSOLUT CENTER FOR NURSING AND
REHABILITATION AT HOUGHTON, LLC, ABSOLUT CENTER
FOR NURSING AND REHABILITATION AT ORCHARD PARK, LLC,
ABSOLUT CENTER FOR NURSING AND REHABILITATION AT
SALAMANCA, LLC, ABSOLUT CENTER FOR NURSING AND
REHABILITATION AT THREE RIVERS, LLC, ABSOLUT CENTER
FOR NURSING AND REHABILITATION AT WESTFIELD, LLC,
ABSOLUT FACILITIES MANAGEMENT, LLC, ISRAEL SHERMAN,
AND JOHN DOES 1-200,
DEFENDANTS-APPELLANTS-RESPONDENTS.


PHILLIPS LYTLE LLP, BUFFALO (WILLIAM J. BRENNAN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS-RESPONDENTS.

BROWN CHIARI LLP, LANCASTER (MICHAEL C. SCINTA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Patrick H. NeMoyer, J.), entered January 10, 2014. The order
granted in part and denied in part the motion of plaintiff for class
certification.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.



Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court